Citation Nr: 0806209	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-18 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from January 1989 to January 1993.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in January 2007 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is bilateral hearing loss otherwise related to such 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.



The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in August 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in her possession that pertains to the claim.  

The RO was also provided the appellant with notice in May 
2006, October 2007, and in a December 2007 supplemental 
statement of the case subsequent to the initial adjudication.  
The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claims.  While the notices were not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
December 2007 supplemental statement of the case, following 
the provision of notice in May 2006 and October 2007.  The 
veteran and her representative have not alleged any prejudice 
as a result of the untimely notification, nor has any been 
shown.  

VA has obtained service medical records and VA medical 
records.  The VA has also afforded the veteran a VA 
examination in October 2007.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
and her representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


Analysis

The issue before the Board involves a claim of entitlement to 
service connection for bilateral hearing loss.  The veteran 
maintains that her hearing loss is due to acoustic trauma as 
a result of being assigned to several different boats such as 
motor whaleboats and tour boats while in service.  She was a 
Boatswain's mate third class.  
  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
her claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Service medical records are silent for any complaints of, 
treatments for, and diagnosis of bilateral hearing loss.  On 
November 1988 entrance and October 1992 examinations, 
clinical evaluation of the ears including auditory acuity was 
deemed normal at the time.  In her contemporaneous medical 
history for both examinations, the veteran checked the 
appropriate box to deny hearing loss.

The Board acknowledges that in reviewing audiological testing 
during service on various occasions from November 1988 to 
October 1992, it appeared that test results suggested some 
worsening of hearing acuity in service.  As noted in its 
January 2007 remand, the Board recognized that this was 
potentially significant since "if the record shows (a) 
acoustic trauma due to significant noise exposure in service 
and audiometric test results reflecting an upward shift in 
tested thresholds in service, though still not meeting the 
requirements for 'disability' under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post-service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes."  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993) (quoting from a brief of the VA Secretary).  
Accordingly, the Board remanded the veteran's claim in 
January 2007 for a VA audiological examination.

On the authorized audiological evaluation in October 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
15
LEFT
10
10
5
20
15

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear, 
which the VA audiologist noted were excellent.

After review of the entire claims file and after examining 
the veteran, the VA examiner noted that the veteran 
demonstrated normal hearing for frequencies 500 Hertz to 4000 
Hertz bilaterally and further noted that hearing would be 
considered normal for adjudication purposes.  The VA examiner 
continued that review of the veteran's service medical 
records revealed normal hearing bilaterally and no 
significant hearing threshold shift was documented during 
service.  The VA examiner further noted that no abnormal 
hearing/ear symptoms were found at the time of the 
examination and that there is no permanent disability due to 
military noise exposure.  

In fact, there has been no medical diagnosis of hearing loss.  
The Board notes that when the veteran was seen in June 2004 
and August 2004, she provided a history of chronic hearing 
loss.  No medical diagnosis of hearing loss was made, 
however.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence").

Therefore, based on the competent medical evidence of record, 
the Board must conclude that the veteran does not have 
bilateral hearing loss.  The Court has indicated that in the 
absence of proof of a present disability, there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

The Board acknowledges the veteran's assertions that she has 
bilateral hearing loss and that it was caused by in-service 
noise exposure.  However, although lay persons are competent 
to provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
bilateral hearing loss.  As the preponderance of the evidence 
weighs against the claims, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).  




ORDER

The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


